Name: Council Regulation (EEC) No 3298/82 of 8 December 1982 on the import system applicable at the beginning of 1983 to products falling within subheading 07.06 A of the Common Customs Tariff and amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 12 . 82 Official Journal of the European Communities No L 349/ 15 COUNCIL REGULATION (EEC) No 3298/82 of 8 December 1982 on the import system applicable at the beginning of 1983 to products falling within subheading 07.06 A of the Common Customs Tariff and amending Regulation (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, clause, the Community must accord equal treatment to all third countries which are not members of GATT and which benefit from that clause ; Whereas , with effect from 1 January 1983 , products falling within subheading 07.06 A of the Common Customs Tariff are no longer covered by the arrange ­ ments provided for in the abovementioned Agree ­ ments ; whereas transitional measures should therefore be adopted to avoid disturbance of trade in the products in question pending the entry into force of the definitive arrangements for 1983 ; Whereas , to enable supplies of the products in ques ­ tion to be obtained in the Community from 1 January 1983 and, in particular, to take account of the time required for transport, it is essential that the Commis ­ sion be able to issue import licences to importers valid, however, from 1 January 1983 only, so as to permit observance of the import arrangements arising from the Agreements, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas, by its Decision 82/495/EEC ('), the Council approved a Cooperation Agreement between the Euro ­ pean Economic Community and the Kingdom of Thailand on manioc production , marketing and trade ; whereas the Agreement involves Thailand in an undertaking to limit its exports of manioc to the Community ; Whereas the Council has adopted Decision 82/496/EEC (2) on the conclusion of an Agreement in the form of an exchange of letters between the Euro ­ pean Economic Community and the Republic of Indonesia in its capacity as principal supplier ; Whereas the Council has adopted Decision 82/497/EEC (3) on the conclusion of an Agreement in the form of an exchange of letters between the Euro ­ pean Economic Community and the Federative Republic of Brazil in its capacity as initial negotiator ; Whereas the Agreements with Indonesia and Brazil are the result of negotiations conducted in accordance with Article XXVIII of GATT with a view to tempora ­ rily suspending the tariff concession made by the Community in respect of the import of products falling within subheading 07.06 A of the Common Customs Tariff ; Whereas the said Agreements allow the Community to suspend the concession in question ; Whereas the Community has undertaken, vis-a-vis supplier countries, members of GATT, to allow certain quantities of the products concerned to be imported under the levy which is fixed at a maximum of 6 % ad valorem ; whereas , under the most-favoured nation Article 1 With effect from 1 January 1983 , the import levy in the Community on products falling within subheading 07.06 A of the Common Customs Tariff, originating in Thailand , Indonesia, the other GATT member coun ­ tries and other third countries shall be 6 % ad valorem, subject to the following quantitative limits :  Thailand : quantities flowing from the Cooperation Agreement between the European Economic Community and the Kingdom of Thailand ,  Indonesia : 150 000 tonnes,  other GATT member countries : 30 000 tonnes , "  third countries other than those referred to in the first , second and third indents : 185 000 tonnes . Article 2 For products originating in the third countries referred to in the second , third and fourth indents of Article 1 , the Commission may issue import licences before 1 January 1983 provided that their period of validity does not begin until 1 January 1983 . (') OJ No L 219 , 28 . 7 . 1982, p . 52 . (2) OJ No L 219 , 28 . 7 . 1982, p . 56 . ( 3 ) OJ No L 219 , 28 . 7 . 1982, p . 58 . No L 349/ 16 Official Journal of the European Communities 9 . 12. 82 Article J 1 . the figure 6 in column 4 against subheading 07.06 A I and II shall be replaced by the reference (c) ; 2 . the following footnote (c) shall be added : '(c) Duty rate limited to 6 % subject to certain conditions .' Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 0). Article 4 Article 5 The Common Customs Tariff annexed to Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 3000/82 (3), is hereby amended as follows : This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 December 1982. For the Council The President N. A. KOFOED (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 172, 22 . 7 . 1982, p . 1 . 3 OJ No L 318 , 15 . 11 . 1982, p . 1 .